PD-0916-15
                                 PD-0916-15                           COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 7/20/2015 12:00:00 AM
July 22, 2015
                                                                       Accepted 7/22/2015 4:03:11 PM
                                                                                       ABEL ACOSTA
                                 NO. ______________                                            CLERK

ASEL ABDYGAPPAROVA                          §     IN THE COURT OF
                                            §
VS.                                         §     CRIMINAL APPEALS
                                            §
STATE OF TEXAS                              §     OF TEXAS


                       MOTION TO EXTEND TIME TO
                FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes ASEL ABDYGAPPAROVA, Appellant in the above styled and

numbered cause, and moves for an extension of time of 20 days to file a petition

for discretionary review, and for good cause shows the following:

       1.       On JUNE 4, 2015, the Court of Appeals affirmed appellant's

conviction. ASEL ABDYGAPPAROVA v. State, 04-14-00393-CR. This petition

is therefore due on July 26, 2015.

       2.       Counsel has been unable to complete the petition for the following

reasons: Counsel has had trouble contacting the appellant. Also, this counsel has

been involved in an accelerated CPS appeal. Further, counsel has been preparing

for two trials.

       3.       Defendant is currently incarcerated.

       WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 20 days, i.e. until July 26, 2015, to file a petition for
discretionary review.

                                      Respectfully submitted,

                                      LAW OFFICE OF SHAWN SHEFFIELD
                                      PC
                                      PO Box 276343
                                      San Antonio, Texas 78227
                                      Tel: (210) 697-9090
                                      Fax: (210) 591-7311


                                      By:/s/Shawn Sheffield
                                        Shawn Sheffield
                                        State Bar No. 24008020
                                        Attorney for DEFENDANT


                        CERTIFICATE OF SERVICE

      This is to certify that on July 19, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Bexar

County, Texas.


                                      /s/Shawn Sheffield
                                      Shawn Sheffield